Order and judgment affirmed, with ten dollars costs and disbursements. No opinion. Young, Kapper, Carswell and Scudder, JJ., concur; Lazansky, P. J., dissents, being of opinion that, by reason of the stays that had been granted up to and including the time when the Court of Appeals denied plaintiff’s motion for leave to appeal, the time within which plaintiff was to remove the poles had not expired when defendants removed them, or, in any event, a reasonable time from the time of the determination of the Court of Appeals within which plaintiff should remove the poles had not been fixed by the Special Term.